DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 02/08/22 is acknowledged. Claims 3, 4, 11, 17-20 and 24 have been amended.  Claim 16 has been cancelled. Claims 1-4, 6-11, 13-15, 17-20 and 23-24 are currently pending.  Claims 1-2, 4, 6-11, 13-15 and 23-24 remain withdrawn.  Claims 3 and 17-20 have been treated on the merits. 
	In light of the amendment to claims 17-20, the rejection of the claims under a combined 112(b) and 101 is withdrawn.  The claims are now drawn to a method, and the word it has been changed to refer to the component desired. 
	In light of the amendment to claims 3 and 20 deleting the word preferably, the rejection of claim for this terminology under 35 U.S.C. 112(b) is withdrawn. 
	In light of the amendment to the claim, claim 17, 18, and 20 are no longer rejected under 35 U.S.C. 112(b) for lack of antecedent basis for the terms claimed. 
	In light of the amendment to claim 20, the rejection of the claim for what is being claimed/selected is withdrawn.  
In light of the amendment to the claims, the rejection of the claims under 35 U.S.C. 102 is withdrawn.
	Rejections which remain are reiterated below. 
	A new ground of rejection is presented below necessitated by amendment.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and  17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and claims dependent thereon, it us unclear what applicant is claiming as R1 is defined two different times.  Further it is unclear what applicant is claiming by the limitation “the enzyme is aldehyde/ketone reductase, its amino acid sequence is the protein shown in SEQ ID NO: 1, the nucleotide sequence of the aldehyde/ketone reductase gene is SEQ ID NO: 2" as the newly added limitation “the nucleotide sequence of the aldehyde/ketone reductase gene is SEQ ID NO: 2” appears to be missing words.  It would provide clarity for the above issues, and improve readability of the claims if claim 3 were amended as follows:
“3. (Currently amended) A method of preparation an intermediate compound for the synthesis of (3R,3aS,6aR)- hexahydrofuro[2,3-b]furan-3-ol, comprising: enzymatically reducing a compound of formula (B) or a compound of formula ([[b]]B-2) to produce a compound of formula (C) or (C-2) respectively ; 
wherein an aldehyde/ketone reductase[[,]] having the as shown in SEQ ID NO: 1, or produced from the nucleotide sequence of the aldehyde/ketone reductase gene of SEQ ID NO: 2, and,
wherein R1 is a hydrogen or a linear or branched acyl group of C2-11, a benzoyl group or a mono-substituted or multi-substituted benzoyl group on the benzene ring, and the mono-substituted or multi- substituted group is alkyl group, alkoxy group, nitro group or cyano group.”

Regarding claim 17 and the limitation “wherein the aldehyde/ketone reductase is a total cell of genetically engineered bacteria, a solution of broken enzyme, a freeze-dried powder or an immobilized enzyme or an immobilized cell.” As currently worded it is unclear what applicant is claiming as the limitation reads that the enzyme is certain other things.  It appears that applicant is claiming different sources of the enzyme.  It would provide clarity if the claims were amended to read “wherein the aldehyde/ketone reductase is in the form of…”.  
	Regarding claim 17, applicant claims “a solution of broken enzyme” it is unclear what applicant is claiming by this term.  In the response filed on 02/08/22, the example of the specification referred to suggests that applicant is claiming a cell lysate.  Amendment to such terminology would provide clarity. 
Regarding claim 18 and the limitation “an input of the total cell of genetically engineered bacteria in the rection system is 10-100g/L and the conversion temperature is 25-37°C”, it is unclear what applicant is claiming by “an input…in the reaction system is 10-100 g/L and the conversion temperature is 25-37 °C”, nothing requiring or providing an input has been claimed, nor is it clear what is being referred to by “the reaction system”.  It would provide clarity to add limitations to the independent claim that would make clear what is being claimed.  Alternatively amending the claim to read “further comprising adding the aldehyde/ketone reductase to a reaction mixture in the form of recombining whole cells in an amount of 10-100g/L, and conducting the enzymatic reduction at a temperature of 25-37 °C”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 15-19, and 24 of copending Application No. 17045326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of ‘326 claim the use of the enzymes having homology to the instant Seq ID: 2, and include within its scope the instantly claimed enzyme and further teach performing similar conversion based on structure B. The instant claims are thus rendered obvious by the claims of ‘326.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657